DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2021 has been entered.
 
Status of Claims
1.	This action is in reply to the Request for Continued Examination dated February 4, 2021.
2.	Claims 1-2, 5-10 and 13-18 are currently pending and have been examined.
3.	Claims 1, 5, 7, 9, 13, 15 and 17 have been amended.
4.	Claims 3-4, 11-12 and 19-20 have been canceled.

Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.            Claims 1-2, 5-10 and 13-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
	The substantially similar independent claims recite a method, computer-readable medium and system claim reciting receiving at least one an image of a damaged vehicle; identifying based on analyzing features of the at least one image (i) a damaged part of the damaged vehicle, and (ii) multiple damage types that are associated with the identified damaged part; selecting, a particular damage type, among the multiple damage types, that has a highest degree of damage; designating the particular damage type as the determined damage type for the damaged part; generating a repair plan for the damaged vehicle based on the determined damage type for the damaged part; determining that the 
	The series of steps recited describe receiving at least one image of a damage vehicle, identifying, based on analyzing features of the at least one image, a damaged part of the damaged vehicle and multiple associated damage types, selecting a particular damage type that has a highest degree of damage; designating the particular damage type as the determined damage type; generating and approving a repair plan for the damaged vehicle and based on the approval, initiating the repair plan for the damaged vehicle which is a fundamental economic practice and a commercial or legal interaction and thus grouped as certain methods of organizing human activity which is an abstract idea.

ANALYSIS:
STEP 1:
Does the claimed invention fall within one of the four statutory categories of invention (process, machine, manufacture or composition matter?  

	Yes, the claimed invention discloses a method, computer readable medium and system claim that describe receiving at least one image of a damage vehicle, identifying, based on analyzing features of the at least one image, a damaged part of the damaged vehicle and multiple associated damage types, selecting a particular damage type that has a highest degree of damage; designating the particular damage type as the determined damage type; generating and approving a repair plan for the damaged vehicle and based on the approval, initiating the repair plan for the damaged vehicle via a series of steps.

STEP 2A:
Prong One: Does the Claim Recite A Judicial Exception (An Abstract Idea, Law of Nature or Natural Phenomenon)?   (If Yes, Proceed to Prong Two, If No, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material)

As recited above, the series of steps recited describe receiving at least one image of a damage vehicle, identifying, based on analyzing features of the at least one image, a damaged part of the damaged vehicle and multiple associated damage types, selecting a particular damage type that has a highest degree of damage; designating the particular damage type as the determined damage type; generating and approving a repair plan for the damaged vehicle and based on the approval, initiating the repair plan for the damaged vehicle which is a fundamental economic practice and a commercial or 
Claim 1 recites one or more processors and one or more neural network models.  Claim 9 recites a non-transitory computer-readable storage media, one or more processors, and one or more neural network models.  Claim 17 recites one or more processors, a computer-readable storage device and one or more neural network models.  The claims are applying generic computer components to the recited abstract limitations.  The one or more neural network models appear to be software.  (Step 2A – Prong 1: Yes, the claims are abstract)

Prong Two: Does the Claim Recite Additional Elements That Integrate The Judicial Exception Into A Practical Application of the Exception?  (If Yes, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material.  If No, Proceed to Step 2B)

The claims do not include additional elements that integrate the judicial exception into a practical application of the exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, are not applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, are not applying the judicial exception with, or by use of a particular machine, are not effecting a transformation or reduction of a particular article to a different state or thing, and are not applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In particular, the claims only recite one or more processors and one or more neural network models (Claim 1), a non-transitory computer readable storage media, one or more processors and one or more neural network models (Claim 9) and one or more processors, a computer readable storage device and one or more neural network models (Claim 17) which are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.    
Applicant has added the recitation of identifying, based on analyzing features of the at least one image using one or more neural network models to each of the independent claims, however in the manner claimed, the claims are using the model to identify damage but it is not clear if the analyzing is happening within the bounds of the claim as the analyzing is not being recited as being processed by the processor, thus this could be information received with the at least one image of the damaged vehicle and not being done within the process on the processors recited. 
Step 2A – Prong 2: No, the additional claimed elements are not integrated into a practical application)

STEP 2B: If there is an exception, determine if the claim as a whole recites significantly more than the judicial exception itself. 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii) performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii) electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; v) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and vi) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). (MPEP §2106.05(d)(II))
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. (MPEP §2106.05(d)(II) – emphasis added)
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (MPEP 2106.05(d))
Here, the steps are receiving or transmitting data over a network; electronically scanning or extracting data as well as creating output data– all of which have been recognized by the courts as well-understood, routine and conventional functions.
The claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the industry.  

 For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” 
Applicant’s specification discloses the following:
“The computer readable storage medium can include a physical apparatus configured to store information. The apparatus usually stores the information in an electric, magnetic, optical, etc. way after the information is digitized. The computer readable storage medium in this implementation can include an apparatus for storing information in an electric way, for example, various memories such as a RAM and a ROM; an apparatus for storing information in a magnetic way, for example, a hard disk, a floppy disk, a magnetic tape, a core memory, a bubble memory, and a USB flash disk; and an apparatus for storing information in an optical way, for example, a CD or a DVD. Certainly, there are other readable storage media such as a quantum memory and a graphene memory.” (See Applicant Specification paragraph 58)
“The apparatus or method can be used in an electronic device for image processing, so as to implement quick image-based vehicle damage determination processing. The electronic device can be a separate server, or can be a system cluster including a plurality of application servers, or can be a server in a distributed system. FIG. 5 is a schematic structural diagram of an electronic device, according to an implementation of the present application. In an implementation, the electronic device can include a processor and a memory configured to store an instruction that can be executed by the processor.” (See Applicant Specification paragraph 59)

“The system, apparatus, module, or unit described in the previous implementations can be specifically implemented by a computer chip or an entity, or implemented by a product having a specific function. A typical implementation device is a computer. Specifically, the computer can be a personal computer, a laptop computer, an in-vehicle human-computer interaction device, a cellular phone, a camera phone, a smartphone, a personal digital assistant, a media player, a navigation device, an e-mail device, a game console, a tablet computer, a wearable device, or a combination of any of these devices.” (See Applicant Specification paragraph 65)

“The present disclosure is described with reference to the flowcharts and/or block diagrams of the method, the device (system), and the computer program product according to implementations of the present disclosure. It should be understood that computer program instructions can be used to implement each process and/or block in the flowcharts and/or the block diagrams and a combination of processes and/or blocks in the flowcharts and/or the block diagrams. These computer program instructions can be provided for a general-purpose 

“In a typical configuration, the computing device includes one or more central processing units (CPU), an input/output interface, a network interface, and a memory.” (See Applicant Specification paragraph 72)
“The memory can include a non-persistent memory, a random access memory (RAM), and/or a non-volatile memory such as a read-only memory (ROM) or a flash memory (flash RAM) in a computer readable medium. The memory is an example of the computer readable medium.” (See Applicant Specification paragraph 73)

“FIG. 7 is a flowchart illustrating an example of a computer-implemented method 700 for generating vehicle repair plan, according to an implementation of the present disclosure. For clarity of presentation, the description that follows generally describes method 700 in the context of the other figures in this description. However, it will be understood that method 700 can be performed, for example, by any system, environment, software and hardware, or a combination of systems, environments, software, and hardware, as appropriate. In some implementations, the various steps of method 700 can be run in parallel, in combination, in loops, or in any order.” (See Applicant Specification paragraph 79)

Paragraphs 89-95 provide further details on the operations being able to be performed on a variety of apparatuses, via computer programs written in any form of programming language, by use of generic processors, the use of many different types of mobile devices and sensors and types of digital communication and communications networks that can be used. (See Applicant Specification generally, paragraphs 89-95)
Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The collective functions appear to be implemented using conventional computer systemization.
                The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Upon reconsideration of the indicia noted under Step 2A in concert with the Step 2B considerations, the additional claim element(s) amounts to no more than mere instructions to apply the exception using generic computer components.  The same analysis 
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The independent claims 1, 9 and 17 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent Claims 2, 5-8, 10, 13-16 and 18 further define the abstract idea that is presented in the respective Independent Claims 1, 9 and 17 and are further grouped as certain methods of organizing human activity and are abstract for the same reasons and basis as presented above.    Claims 8 and 16 further recite a mobile device which is also recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. No additional hardware components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.   
               Therefore, the dependent claims are also directed to an abstract idea.
Thus, Claims 1-2, 5-10 and 13-18 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Interpretation – Broadest Reasonable Interpretation
7.	In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted using the “broadest reasonable interpretation consistent with the specification during the examination of a patent application since the applicant may then amend his claims.”  See In re Prater and Wei, 162 USPQ 541, 550 (CCPA 1969); MPEP § 2111. Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  See 
Language in a method or system claim that states only the intended use or intended result, but does not result in a manipulative difference in the steps of the method claim nor a structural difference between the system claim and the prior art, fails to distinguish the claims from the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.
Claim limitations that contain statement(s) such as “if, may, might, can, could”, are treated as containing optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted.
Claim limitations that contain statement(s) such as “wherein, whereby”, that fail to further define the steps or acts to be performed in method claims or the discrete physical structure required of system claims. 
The subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). See MPEP 2111.04, 2143.03.  The following types of claim language may raise a question as to its limiting effect (this list is not exhaustive):
Preamble (MPEP 2111.02); 
Clauses such as “adapted to”, “adapted for”, “wherein”, and “whereby” (MPEP 2111.04)
Contingent limitations (MPEP 2111.04)
Printed matter (MPEP 2111.05) and 
Functional language associated with a claim term (MPEP 2181)


As in Claims 6 and 14: the claims recite in part “wherein the image is processed to delete features that are irrelevant for damage identification”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-2, 5-10 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brandmaier et al. (US Patent 10,580,075) (“Brandmaier”) in view of Taliwal et al. (US PG Pub. 2017/0293894) (“Taliwal”)

Regarding Claim 1, Brandmaier discloses the following:

receiving, by the one or more processors, at least one image of a damaged vehicle; (See Brandmaier Col. 7, line 50-Col. 8, line 13)
identifying, based on analyzing features of the at least one image using one or more neural network models, (i) a damaged partserver 101 analyzes the photos including a cost estimate to repair the damage and/or replace a damaged part of the insured vehicle [damaged vehicle], in some aspects as part of the generated output, the location of the damage (e.g., exterior parts) [damaged parts], the extent of the damage [damage type associated with the damaged parts], Col. 12, lines 16-43 – once image data has been analyzed, the server may use object recognition algorithms that compare images to reference images as well as access internal/external databases storing images, damage depth maps from previous analyses and/or previously processed claims ; Col. 13, lines 9-61)
selecting
generating, by the one or more processors, a repair plan for the damaged vehicle based on the determined damage type for the damaged part; and (See Brandmaier Col. 7, line 50-Col. 8, line 13; Col. 9, lines 59-67; Col. 10, lines 41-61; Col. 11 line 37-Col. 12, line 5; Col. 12, lines 10-51; Col. 12 line 66-Col. 13, line 30; Col. 13, line 62-Col. 14, line 43; Col. 15, lines 63-67; Col. 16, lines 20-33; Col. 40, line 7- Col. 41, line 56 and Figs. 33-35; Col. 45, lines 53-62)
determining, by the one or more processors, that the repair plan for the damaged vehicle has been approved; and (See Brandmaier Col. 16, lines 20-33 & lines 55-64)
in response to determining that the repair plan for the damaged vehicle has been approved, initiating, by the one or more processors, the repair plan for the damaged vehicle. (See Brandmaier Col. 16, lines 20-33 & lines 55-64)

Brandmaier discloses her invention as to systems and methods providing an automated system for analyzing damage to process claims associated with an insured item, such as a vehicle. (See 
	Figure 1 illustrates a block diagram of an enhanced claims processing server 101 (e.g., a computer server) in a communication system that may have a processor for controlling overall operation of the enhanced claims processing server and its associated components including RAM, ROM, input/output module and memory.  (See Brandmaier Col. 5, lines 60-67)  Software may be stored within memory to provide instructions to the processor for enabling device 101 to perform various functions. (See Brandmaier Col. 6, lines 6-9)   The processor and its associated components may allow the device to run a series of computer-readable instructions to analyze image data depicting damage to an insured item (e.g., a vehicle, etc.). (See Brandmaier Col. 6, lines 12-15)  The processor may determine the general location of damage associated with the vehicle by analyzing images of the vehicle and comparing these images with reference images of a similar vehicle with no damage or with similar damage and additionally may assess the loss associated with the damaged vehicle and transmit terms for settling an insurance claim related to the loss to a user of a mobile device. (See Brandmaier Col. 6, lines 15-23)
	In some aspects, the detection of damage to the vehicle may be based on object recognition algorithms that compare images (e.g., comparing x, y, and z coordinates of each point on the images) of the vehicle in question to reference images of similar vehicles (e.g., same model, make, year of manufacture etc.) with no damage.  (See Brandmaier Col. 12, lines 21-26) More specifically, server 101 may access a database of images storing the reference images of vehicles of various models and makes. (See Brandmaier Col. 12, lines 26-28)  By using object recognition/edge detection algorithms (e.g., involving blur filters, gray-scaling, custom algorithms, etc.), server 101 may determine where damage is located as well as the potential size/area of the damage. (See Brandmaier Col. 12, lines 28-32)  Server 101 may also access internal/external databases storing images, damage depth map information (e.g., from previously assessed analyses, etc.) and/or processed claims reports from damaged vehicles that server 101 has assessed previously.  (See Brandmaier Col. 12, lines 33-43)
	In some aspects, the algorithm employed by server 101 may use a comparison of an image of a damaged vehicle with an image of an undamaged version of the same vehicle to “subtract out” and isolate the damaged area of a vehicle and in the case where an exact replica of an undamaged vehicle corresponding to a damaged vehicle under study is not available for this comparison, server 101 may 
	Similarly, server 101 may determine the depth of a damaged area (e.g., via stereoscopic methods, etc.) and may analyze raw depth data to further investigate points of interest (e.g., a point that has a much larger depth than surrounding points, etc.) and using this analysis, the damaged area may be further characterized (e.g., a dented area may be detected, and if, for example, the general slope of the dent is high, the dent may be characterized as deep and rounded whereas if the slope is low, the dent may be characterized as shallow.) (See Brandmaier Col. 12 line 66-Col. 13, line 8)
	In some aspects, server 101 may acquire the knowledge of all previous claims processed by the server, as well as the knowledge of human adjusters, to accurately process future claims and in this way may use machine learning to evolve its cost and/or repair estimate procedure based on past experience. (See Brandmaier Col. 14, lines 8-14)
	While Brandmaier discloses receiving image(s) of a damaged vehicle, identifying a plurality of damaged parts of the vehicle and damage types associated with the damaged parts, selecting at least one of the damaged parts based on damage types associated with each of the identified plurality of damaged parts, generating a repair plan for the damaged vehicle based on the selected at least one of the damaged parts and associated damage type and initiating the repair plan as claimed and discusses the use of object recognition algorithms, edge detection algorithms, image comparison using various processing algorithms and machine learning to accurately process claims by using acquired knowledge of all previous claims processed by the server thus implying a framework of machine learning algorithms working together in a framework to classify inputs [i.e., a neural network], Brandmaier does not squarely recite use of one or more neural networks to analyze features of at least one image.
	Taliwal discloses his invention as to a system and method for automatically estimating a repair cost for a vehicle. (See Taliwal Abstract)  A method includes receiving at a server computing device over an electronic network, one or more images of a damaged vehicle from a client computing device; performing image processing operations on each of the one or more images to detect external damage to a first set of parts of the vehicle; inferring internal damage to a second set of parts of the vehicle based on the detected external damage; and calculating an estimated repair cost for the vehicle based on the detected external damage and inferred internal damage based on accessing a parts database that includes repair and labor costs for each part in the first and second set of parts. (See Taliwal Abstract)
	Embodiments of the disclosure provide systems and methods that apply computer vision and image processing to images of a damaged vehicle to determine which parts of the vehicle are damaged 
	According to embodiments, the assessment of damage and associated repair costs relies upon image processing and machine learning technologies.  (See Taliwal paragraph 35) Computer vision techniques are used to first clean the received images of unwanted artifacts, such as background clutter and specular reflections, and then, to find the best matching image of a reference vehicle of the same make/model/year. (See Taliwal paragraph 35)   The system compares the received images with the corresponding reference images along several attributes, e.g., edge distribution, texture and shape. (See Taliwal paragraph 35)  Using a variety of computer vision techniques, the system recognizes where and how the received images depart from the reference images, and identifies the corresponding part(s) and/or regions on the exterior of the vehicle that are damaged. (See Taliwal paragraph 35)  The reference images can, in some embodiments, be derived from a commercial 3D model of a vehicle of the same make and model, or from images of the same vehicle taken prior to the occurrence of damage in the current claim. (See Taliwal paragraph 35)
	Alternatively, and in parallel, a deep learning system (e.g., Convolutional Neural Network) is trained on a large number of images of damaged vehicles and corresponding information about damage, e.g., its extent and location on the vehicle, which are available from an insurance company’s auto claims archives, in order to learn to assess damage presented with input images for a new auto claim. (See Taliwal paragraph 36)  Such a pattern learning method can predict damage to both the exterior and interior of the vehicle, as well as the associated repair costs. (See Taliwal paragraph 36)
The assessment of damage to the exterior determined by the image processing system can be used as input to the pattern learning system in order to supplement and refine the damage assessment and the current level of damage can be compared with the level of damage prior to filing of the current claim, as determined using image processing of prior images of the vehicle with the same system. (See Taliwal paragraph 36)
	Once external damage is detected, internal damage can be inferred, in one implementation, by pattern mining large amounts of data of past auto claims that can be used to infer damage to the internal parts. (See Taliwal paragraph 120)
	Some embodiments take a large number (e.g., on the order of thousands) of auto claims that contains images of the damaged vehicles and the corresponding appraisals of damaged parts, as found by auto repair shops for repair purposes. (See Taliwal paragraph 121)  Taken together, these historical claims provide enough evidence to establish a high degree of correlation between damage visible in the 
	If a user selects a new claim link in a log-in screen of a vehicle claims application and selects a vehicle, the user is prompted to take photos of the damaged parts of the vehicle. (See Taliwal paragraphs 125-126)  Once the user captures images of the damaged vehicle using the prompts provided by the vehicle claims application, the images are uploaded to a server over a network.  (See Taliwal paragraph 129)  The server is then configured to perform image processing operations on the images to identify damaged external parts, infer damaged internal parts and estimate repair costs. (See Taliwal paragraph 129)
Figure 24 of Taliwal and the associated disclosure also describe in greater detail a multi-stage design of a machine learning system using CNN to detect external damage.  (See Taliwal paragraphs 140-159 and Figure 24, see also paragraphs 160-199 and Fig. 25 for a detailed description of detection of vehicle damage using implemented CNNs)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the systems and methods for enhanced claim processing using an automated system for analyzing damage to an insured item such as a vehicle that analyzes damage associated with the insured item using photos transmitted to the server from a user device and utilizing machine learning algorithms as disclosed by Brandmaier with the direct recitation of Convolutional Neural Networks (CNNs) being used to train and predict damage to both the exterior and interior of a damaged vehicle to automatically estimate a repair cost as taught by Taliwal in order to provide increased speed and accuracy in calculating estimated repair costs.

Regarding Claim 9, this claim recites some substantially similar limitations as those seen in Claim 1 and as to those limitations is rejected for the same basis and reasons as presented above.  Further, Brandmaier discloses the following:
A non-transitory computer-readable storage media coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations comprising: (See Brandmaier Col. 5, line 40-Col. 7, line 16; Claim 14 & 17)

Regarding Claim 17, this claim recites some substantially similar limitations as those seen in Claim 1 and as to those limitations is rejected for the same basis and reasons as presented above.  Further, Brandmaier discloses the following:
A system comprising:
one or more processors; and  (See Brandmaier Col. 5, line 40-Col. 7, line 16; Claim 14 & 17)
a computer-readable storage device coupled to the one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform the operations comprising: (See Brandmaier Col. 5, line 40-Col. 7, line 16; Claim 14 & 17)

Regarding Claims 2, 10 and 18, these substantially similar claims recite the limitations of Claims 1, 9 and 17 and as to those limitations are rejected for the same basis and reasons as presented above.  Further, Brandmaier discloses the following:
wherein the repair plan comprises an estimated repair corresponding to the damaged parts and the damage type. (See Brandmaier Col. 13 line 62-Col 14 line 43; Col. 15, lines 15-67; Col. 16, lines 20-33)

Regarding Claims 5 and 13, these substantially similar claims recite the limitations of Claims 1 and 9 and as to those limitations are rejected for the same basis and reasons as presented above.  Further, Brandmaier discloses the following:
wherein selecting the particular damage type comprises ranking multiple damage types. (See Brandmaier Col. 11 line 37-Col. 12, line 5; Col. 12, lines 10-51; Col. 15, lines 1-62; Col. 40, line 7- Col. 41, line 56 and Figs. 33-35)

Regarding Claims 6 and 14, these substantially similar claims recite the limitations of Claims 1 and 9 and as to those limitations are rejected for the same basis and reasons as presented above.  Further,             Brandmaier discloses the following:
wherein the image is processed to delete features that are irrelevant for damage identification.  (See Brandmaier Col. 12, lines 21-65)

Regarding Claims 7 and 15, these substantially similar claims recite the limitations of Claims 1 and 9 and as to those limitations are rejected for the same basis and reasons as presented above.  Further, Brandmaier discloses the following:
comprising receiving data associated with the image. (See Brandmaier Fig. 3 and Col. 8, line 56-Col. 9, line 54; Col. 16, lines 6-19)

Regarding Claims 8 and 16, these substantially similar claims recite the limitations of Claims 1 and 9 and as to those limitations are rejected for the same basis and reasons as presented above.  Further,             Brandmaier discloses the following:
wherein a resolution of the image is reduced by a mobile device prior to transmission. (See Brandmaier Col. 6, lines 12-34, 49-58; Col. 7, line 50-Col. 8, line 12 & lines 48-55; Col. 10, lines 11-40; Col. 12, lines 21-65; Col. 29, lines 26-56, Col. 30, lines 33-67)

Prior Art of Record Not Currently Relied Upon
Leise (US Patent 10,657,707) – discloses a method and system that may use photo deformation techniques for vehicle repair analysis to determine a repair time for repairing a damaged vehicle part.

Response to Arguments
Applicant's arguments filed January 25, 2021 have been fully considered but they are not persuasive. 
	Applicant had amended, with this filing, the independent claims to add features that required additional disclosure from the references of record as fully discloses in the rejection above. 
	Applicant has not made any other specific arguments at the present time.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A ALLADIN whose telephone number is (571)270-3533.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-01360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBREEN A ALLADIN/Examiner, Art Unit 3693                                                                                                                                                                                                        February 27, 2021